ON CONFESSION OF ERROR

PER CURIAM.
The state has correctly conceded the insufficiency of the evidence to justify the conclusion below that the respondent was guilty as a principal in the crime of rob*1139bery. See G.C. v. State, 407 So.2d 639 (Fla. 3d DCA 1981); J.L.B. v. State, 396 So.2d 761 (Fla. 3d DCA 1981); J.H. v. State, 370 So.2d 1219 (Fla. 3d DCA 1979), cert. denied, 379 So.2d 209 (Fla.1980). Accordingly, the adjudication of delinquency is reversed and the respondent is ordered discharged.